329 S.W.3d 409 (2011)
Santaisha LASTER, a Minor, through her next Friend, Marcia Fowler, Appellants,
v.
NANTUCKET GARDENS, LLC, Respondent.
No. ED 94637.
Missouri Court of Appeals, Eastern District, Division Five.
January 11, 2011.
Kurt E. Wolfgram, St. Louis, MO, for appellants.
Crystal Y. Smith, St. Louis, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Santaisha Laster (Plaintiff), through her next friend Marcia Fowler (Mother), appeals from the judgment of the Circuit Court of St. Louis County granting Nantucket Gardens, LLC's (Defendant) motion for judgment on the pleadings with respect to her claims for personal injuries she suffered at an apartment complex owned by Defendant. Plaintiff contends that the trial court erred in granting Defendant's motion because: (1) the non-liability clause in Mother's lease does not apply to Plaintiff, who is a minor and a non-signatory to the lease; (2) Plaintiff was not required to file a reply asserting an affirmative avoidance to Defendant's answer asserting the non-liability clause as an affirmative defense; (3) the non-liability clause was not clear and unambiguous; and (4) Plaintiff is not restricted to the same limited rights Mother had under the non-liability clause because Plaintiff was an invitee of Mother and the injury occurred in a common area controlled by Defendant. Because we conclude that the trial court properly granted judgment on the pleadings based on Plaintiffs failure to file a reply to Defendant's affirmative defense asserting the non-liability clause, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err in granting Defendant's motion for judgment on the pleadings. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).